Citation Nr: 1116003	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-21 933	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to an extraschedular rating for the Veteran's service-connected right shoulder disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 6, 2008 on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1977 to January 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in 2002 and 2004 that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

This case was previously before the Board in November 2009, at which time it was remanded for additional development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disorder has not presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

2.  Prior to March 6, 2008, the Veteran's service-connected disability has not been shown to be of such severity as to preclude substantially gainful employment. 



CONCLUSIONS OF LAW

1.  There is no basis for the assignment of an extraschedular evaluation for the Veteran's service-connected right shoulder disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Codes 5201, 5202 (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

2.  The criteria for assignment of a TDIU on an extraschedular basis, prior to March 6, 2008, have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated January 2004, July 2005, March 2006, November 2006, June 2007 and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

This appeal arises out of the Veteran's claim that he was unable to work due to his service-connected disorder.  The Veteran first claimed entitlement to individual unemployability in May 2002.  An October 2002 rating decision denied entitlement to individual unemployability.  The Veteran again claimed entitlement to individual unemployability in September 2003.  A March 2004 rating decision once again denied entitlement.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in January 2005.  A Statement of the Case (SOC) was issued in March 2005 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2005.  The Veteran's claim first came before the Board in November 2009, at which time it denied entitlement to increased schedular ratings and remanded the Veteran's claim for further development on the issues listed above. 

As noted in the November 2009 Board decision, disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  In its November 2009 decision the Board denied entitlement to an increased schedular rating.  As such, the Board's decision herein will focus solely on the remanded issues: whether or not the Veteran's right shoulder disorder warrants an extraschedular rating or whether or not the Veteran is entitled to an extraschedular total disability rating based on individual unemployability (TDIU) prior to March 6, 2008.  

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2010).  Extraschedular ratings under 38 C.F.R. § 3.3.21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

Moreover, total disability will be considered to exist where there is present any impairment of body or mind that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: (1) if there is only one disabilities, this disability shall be ratable at 60 percent or more; and (2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional service connected disabilities to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

The Board notes that beginning in May 21, 2001 the Veteran was granted entitlement to service connection for a right shoulder disorder and assigned a 20 percent rating.  On May 11, 2002, that rating was increased to 100 percent, based on temporary surgical convalescence.  This rating was returned to the 20 percent schedular rating effective from October 1, 2002.  Effective March 10, 2003, the Veteran's rating was increased to 30 percent, and, effective from October 18, 2003, the Veteran was again assigned a temporary 100 percent rating based on surgical convalescence.  Thereafter, a 50 percent rating was assigned, effective from May 1, 2004.  The Veteran underwent a right shoulder hemiarthroplasty in July 2006.  Thereafter, Diagnostic Code 5051, for shoulder replacement, was used for disability rating purposes.  Based on the statutory guidelines laid out in that diagnostic code the Veteran was granted a temporary 100 percent rating effective from July 28, 2006.  On September 1, 2007 the Veteran's rating was returned 50 percent, in accordance with Diagnostic Code 5051. 

The Veteran was granted entitlement to service connection for depressive disorder secondary to his service-connected right shoulder disorder effective from March 6, 2008.  A rating of 70 percent was assigned.  In addition, entitlement to a total disability based on individual unemployability was also assigned effective on that date.  Accordingly, consideration of entitlement to a extraschedular total disability rating based on individual unemployability is only warranted for the period prior to March 6, 2008.  As the Veteran's right shoulder disorder was assigned several temporary 100 percent ratings, the Board notes that, in accordance with 38 C.F.R. § 4.16(a), the Veteran's TDIU claim is moot for those specific time periods.  Total disability ratings for compensation may be assigned "where the schedular rating is less than total..."  See Green v. West, 11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("a claim for [a total rating for compensable based on individual unemployability] presupposed that the rating for the condition is less than 100 [percent]") and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a veteran is totally disabled")). 

For the periods where the Veteran's right shoulder disorder was assigned a rating of less than 100 percent the Board notes that those ratings do not meet the schedular requirements necessary for the assignment of a total rating under 38 C.F.R. § 4.16(a).  Accordingly, the relevant issue is whether the Veteran's service-connected disability precluded him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(b) (2010); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected disabilities, placed the Veteran in a different position than other veterans having his percentage compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran, in light of his service-connected disability, was capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In accordance with 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) the Board remanded the Veteran's claim for an extraschedular evaluation for his right shoulder disorder and his claim for a total rating based on unemployability due to service-connected disabilities to the RO/AMC for referral to the Director of the Compensation and Pension Service for extraschedular consideration.

In December 2010, the Director of Compensation and Pension Services (C&P) completed an administrative review for consideration of an extraschedular grant of TDIU for the period prior to March 6, 2008.  The Director of C&P concluded that a review of all of the available evidence failed to show that the Veteran's service-connected condition, a disability of his non-dominant right shoulder, alone rendered him unable to engage in gainful employment.  In so finding the Director of C&P stated that the evidentiary record had not demonstrated that symptomatology consistently associated with the Veteran's right shoulder condition had not been contemplated by the criteria utilized to assign the evaluations.  He specifically noted that the Veteran had been vocationally rehabilitated as a computer tech and that an orthopedic surgeon had stated that the Veteran should have been able to manage that job.  It was also determined that there had been no unusual or exceptional disability pattern demonstrated that would render the application of the regular rating criteria as impractical for the time periods the Veteran was not receiving compensation at the 100 percent level.  

The evidence of record shows that the Veteran has been unemployed and occasionally homeless.  The Veteran's VA Form 21-8940 from April 2008 indicates that his last job was as a truck driver in March 2000.  The Veteran reported that he has been unable to work since that time due to his shoulder disability.  The record also indicates that the Veteran had been vocationally rehabilitated as a computer technician.  

Treatment records indicate that the Veteran underwent four surgical procedures for his right shoulder prior to the joint replacement procedure performed in July 2006.  The Veteran was participated in frequent physical therapy.  A December 2001 examination revealed flexion to 120 degrees, abduction to 110 degrees and both internal and external rotation to 45 degrees.  There was no tenderness, heat, swelling effusion, abnormal movement, instability or weakness on examination.  In May 2002 the Veteran was afforded arthroscopic surgery.  A September 2002 examination revealed a well-healed scar with no erythema or tenderness.  There was no atrophy of the deltoid or pectoralis muscles.  Range of motion studies revealed flexion to 90 degrees, abduction to 95 degrees, extension to 30 degrees, adduction to 50 degrees, internal rotation to 30 degrees and external rotation to 60 degrees.  Muscle strength was full and there were no sensory deficits indicated.  X-rays from that time revealed a Hill-Sach's lesion of the humeral head and an inferior osteophyte in the distal end of the right clavicle.  

A VA examination from February 2004 indicates that range of motion testing showed 100 degrees of elevation, 25 degrees of internal rotation, 15 degrees of external rotation and 15 degrees of extension.  Pain was noted on all motion.  The examiner stated that the Veteran had a strong rotator cuff in terms of internal and external rotation.  Diffuse tenderness was also noted, especially over the acromioclavicular joint.  

In June 2004 the Veteran was provided an orthopedic evaluation for the Worker's Compensation Appeals Board.  Mild deltoid atrophy of the right shoulder was indicated.  Range of motion studies revealed flexion to 90 degrees, extension to 20 degrees, abduction to 90 degrees, internal rotation to 10 degrees and external rotation to 20 degrees.  The examiner noted that the Veteran was medically eligible for vocational rehabilitation.  A June 2005 follow-up evaluation revealed marked improvement, with flexion to 140 degrees, abduction to 140 degrees, internal rotation to 70 degrees and external rotation to 60 degrees.  Slight atrophy of the right shoulder girdle was noted, but there was no evidence of spasms, swelling or ankylosis.  The examiner stated that there was no evidence of a residual ligament tear, labral tear or rotator cuff tear.  

As noted above, the Veteran underwent shoulder replacement surgery in July 2006.  A VA examination in October 2007 revealed tenderness and guarding of movement.  Physical examination did not reveal any evidence of edema, effusion, weakness, redness, heat or subluxation.  Range of motion studies revealed flexion to 80 degrees, abduction to 80 degrees, external rotation to 10 degrees and internal rotation to 40 degrees.  Repetitive motion did not reduce the range of motion.  The examiner stated that the effect of the Veteran's right shoulder condition on his usual occupation was severe and the effect on his daily activity was moderate.  

A December 2007 orthopedic evaluation revealed significant improvement in range of motion, with flexion to almost 100 degrees, abduction to 90 degrees and internal and external rotation from 40 to 60 degrees.  An evaluation from January 2008 revealed flexion to 90 degrees, abduction to 70 degrees and internal and external rotation to 40 degrees.  Sleep difficulty was noted at that time and a sleep apnea study was recommended.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right shoulder disorder has been inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disorder with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology throughout the rating period on appeal.

In sum, there is nothing in the record to indicate that the Veteran's service-connected right shoulder disorder caused impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board has therefore determined that an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

The Board also finds that the medical evidence discussed above reveals that although the Veteran was diagnosed with a serious right shoulder disorder, his service-connected disability, considered alone, without regard to other nonservice-connected disability, was not severe enough to prevent him from obtaining or retaining substantially gainful employment.  Further, the record does not contain any evidence indicating that the Veteran was forced to retire or was terminated as a result of his service-connected disability.  In this regard, the Board notes that the Veteran's right shoulder is his non-dominant extremity and that he underwent vocational rehabilitation and was trained as a computer technician.  

It is undisputed that, if the Veteran was working, his service-connected disability would have had an adverse effect on employment, even to the extent of preventing certain types of jobs that involve physical activity.  However, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degree of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  There is insufficient evidence to suggest that the Veteran's service-connected disorder made him unemployable prior to March 6, 2008.  As noted above, the Veteran could undoubtedly not work in certain jobs, but his service-connected condition did not preclude substantially gainful employment.  

In light of the foregoing, the Board finds that award of an extraschedular total rating based on individual unemployability prior to March 6, 2008, is denied. 




ORDER

Entitlement to an extraschedular rating for the Veteran's service-connected right shoulder disorder is denied.

Entitlement to an extraschedular total disability rating based on individual unemployability (TDIU) prior to March 6, 2008, is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


